Determination of respondent dated December 14, 1987, modified, on the law and the facts, the petition is granted to the extent of annulling the penalty and remanding the matter to the respondent for reconsideration, and except as thus modified, the determination is otherwise confirmed, without costs. Kupferman, J. P., concurs in a memorandum in which Kassal, J., concurs; Asch, J., concurs in a separate memorandum in which Kassal, J., likewise concurs; and Milonas and Smith, JJ., dissent in a memorandum by Milonas, J., all as follows: Kupferman, J. P. (concurring).
In reviewing the record, we find that there was substantial evidence to support the Commissioner’s determination that petitioner wrongfully possessed and ingested a quantity of a controlled substance to wit, marihuana (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The two Syva Emit-st drug detection system tests, known as EMIT tests, performed on petitioner’s urine samples were sufficiently accurate and reliable to provide a rational and substantial basis for the finding of petitioner’s guilt of the charges (Matter of Lahey v Kelly, 71 NY2d 135). Indeed, an additional test, known as the bonded phase TLC, further confirmed the positive results of the EMIT tests. Furthermore, the Department’s witness, a licensed supervisor of the Substance Abuse Services of the State of New York, was properly found by the Hearing Officer to be "sufficiently trained and expert” to testify, as an expert, on the substantive results of the drug tests (see, Pereira v Pereira, 35 NY2d 301, 307).
*183Finally, while petitioner’s misconduct is considered a violation, the penalty of dismissal for a seasoned veteran seems excessive (Matter of Pell v Board of Educ., 34 NY 222, 231), and we remand for imposition of a lesser penalty. (See, Rob Tess Rest. Corp. v New York State Liq. Auth., 49 NY2d 874, 876.)